ATKINS, Senior District Judge:
This is an appeal from two dispositive district court orders. In the first order, the district court concluded that because the substantive law of Mexico controlled the appellant’s claim for wrongful death, the appellant could not pursue that claim. In the second order, the district court held as a matter of law that the appellant’s claim for misleading and deceptive advertising could not be maintained. For the following reasons, we VACATE the district court’s first order and REMAND that portion of the case for further proceedings. We AFFIRM summarily the district court’s second order.
A.

Facts and Background Information.

In September, 1987, the appellant, his wife, and David and Beverly Smith flew from Florida to Mexico for a vacation. All four were Florida residents. When the vacationers arrived in Mexico, they rented a Jeep CJ-7 vehicle from a local rental company. On September 7, 1987, while travel-ling south from Cancún, Mexico, the vacationers’ rented vehicle allegedly swerved to the right. When Mr. Smith, the driver, tried to steer the vehicle back to the left, the vehicle allegedly started to roll over. The vehicle then went out of control, swerved across the road, and collided with an oncoming vehicle. The appellant’s wife and Mr. Smith died in the collision.
The appellant thereafter filed the present action for wrongful death in’the Middle District of Florida. The amended complaint named as defendants American Motors Corporation, Jeep Corporation, and American Motors Sales Corporation (collectively, “the appellees”). Although they are incorporated in various states, all three ap-pellees have their principal place of business in Michigan. The record reveals that pursuant to their ordinary course of business, the appellees designed and manufactured Jeep-type vehicles, including the CJ-7 line of vehicles. The particular vehicle involved in the present case was manufactured and assembled in Mexico by a Mexican corporation, Vehiculas Automotores Mexicanos, S.A. (“VAM”). VAM was, from October, 1983 until August, 1987, a wholly-owned subsidiary of appellees American Motors Corporation and Jeep Corporation. VAM is not now, and has never been, a party to the present action.
*1567The gist of the appellant’s amended complaint is that the appellees designed the CJ-7 line of vehicles in a defective, unreasonably dangerous manner.1 Specifically, the appellant seeks compensatory and punitive damages on the theory that the CJ-7 vehicles, including the vehicle the appellant rented in Mexico, “experienced handling, control and stability problems ... by virtue of their design characteristics.” Amended Complaint, para. 10(a). The record reveals that although the appellant’s vehicle was assembled to accord generally with the CJ-7 design specifications formulated by the appellees, VAM, in assembling the vehicle, did not adhere strictly to the appel-lees’ design specifications. See Kieb Depo., Rl:9 & 63-64 (noting that appellant’s CJ-7 had different roll bars, wheels, trims, and the like). The record does not, however, reveal whether the design specifications formulated by the appellees or the deviations undertaken by VAM constituted the proximate cause of the appellant’s wife’s death. See infra § B(2) (conflict-of-laws analysis focuses in part on place where the conduct causing the injury occurred).
After the parties completed discovery, the appellees filed a motion for summary judgment. The motion asserted that under Florida’s conflict-of-laws principles, the district court was required to apply Mexican substantive law to the appellant’s wrongful death claim. Because Mexican law does not recognize a cause of action for wrongful death, the appellees argued that the court was obligated to dismiss the appellant’s wrongful death claim. In response, the appellant argued that Florida substantive law controlled the claim. Because Florida law does recognize causes of action for wrongful death, the court, the appellant argued, was obligated to deny the appel-lees’ motion and proceed to trial on the merits.
The district court granted the appellees’ motion. The court first recited that Mexico does not recognize causes of action for wrongful death. Pursuant to Florida’s conflict-of-laws principles, the court then analyzed whether Mexico or Florida had the most “significant relationship” with the appellant's wrongful death claim. At the close of this analysis, the court concluded that Mexico had the most significant relationship. The court therefore applied the substantive law of Mexico and dismissed the appellant’s claim. Final Judgment was entered shortly thereafter. This appeal followed.
B.

Discussion.

1. Florida’s Conflict-of-Laws Principles.
The present conflict-of-laws analysis begins with certain core principles. Because the appellant filed this diversity action in the Middle District of Florida, we must look to Florida’s conflict-of-laws rules to resolve the present dispute. Trans Caribbean Lines, Inc. v. Tracor Marine, Inc., 748 F.2d 568, 570 (11th Cir.1984) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 61 S.Ct. 1020, 85 L.Ed. 1477 (1941)). These rules are set forth in Bishop v. Florida Specialty Paint Co., 389 So.2d 999 (Fla.1980). In Bishop, the Florida Supreme Court abandoned the strict doctrine of lex loci delicti and held that conflicts questions, including those which involve questions of tort, should henceforth be decided with reference to the principles delineated in the Restatement (Second) of Conflicts of Laws (1971) (hereinafter, “Restatement (Second)”). Bishop, 389 So.2d at 1001; see also State Farm Mut. Auto. Ins. Co. v. Olsen, 406 So.2d 1109 (Fla.1981) (reaffirming Florida’s adherence to Restatement (Second) test); Garcia v. Public Health Trust of Dade County, 841 F.2d 1062, 1064 (11th Cir.1988) (in conflict-of-laws inquiry, court must determine wheth*1568er “the specific issue at hand [is] a problem of law of contracts, torts, property, etc.” and then “determine what choice of law rule the state ... applies to that type of legal issue”) (quoting Acme Circus Operating Co., Inc. v. Kuperstock, 711 F.2d 1538, 1540 (11th Cir.1983)). Section 145 of the Restatement (Second) provides:

Section H5: The General Principle.

(1) The rights and liabilities of the parties with respect to an issue in tort are determined by the local law of the state which, with respect to that issue, has the most significant relationship to the occurrence and the parties under the principles stated in § 6.
(2) Contacts to be taken into account in applying the principles of § 6 to determine the law applicable to an issue include:
(a) the place where the injury occurred;
(b) the place where the conduct causing the injury occurred;
(c) the domicil, residence, nationality, place of incorporation and place of business of the parties; and
(d) the place where the relationship, if any, between the parties is centered.
These contacts are to be evaluated according to their relative importance with respect to the particular issue.
(emphasis added).2 Section 6 of the Restatement (Second) provides in turn:

Section 6: Choice-of-Law Principles.

(1) A court, subject to constitutional restrictions, will follow a statutory directive of its own state on choice of law.
(2) When there is no such directive, the factors relevant to the choice of the applicable rule of law include:
(a) the needs of the interstate and international systems;
(b) the relevant policies of the forum;
(c) the relevant policies of the other interested states and the relative interests of those states in the determination of the particular issue;
(d) the protection of justified expectations;
(e) the basic policies underlying the particular field of law;
(f) certainty, predictability and uniformity of result; and
(g) ease in the determination and application to the law to be applied.
The courts have formulated few hard-and-fast rules to guide the application of these principles. It is true, on the one hand, that “[t]he state where the injury occurred would, under most circumstances, be the decisive consideration in determining the applicable choice of law.” Bishop, 389 So.2d at 1001. But it is equally true that “the state where the injury occurred may have little actual significance for the cause of action,” and that “[o]ther factors may combine to outweigh the place of injury as a controlling consideration.” Id. Conflict-of-laws questions thus cannot be resolved by reciting general pronouncements; to determine which sovereign has the “most significant relationship” to a particular issue, a court must instead examine the facts and circumstances presented in each particular case. See Stallworth v. Hospitality Rentals, Inc., 515 So.2d 413, 418 (Fla.Dist.Ct.App.1987) (after declining to apply law of state in which injury occurred, court states that decision is “necessarily limited to the specific facts of this appeal”) (emphasis added); see also Garcia, 841 F.2d at 1064 (final step in analysis is to “apply the proper choice of law rule to the instant facts and thereby conclude which [jurisdiction’s] substantive law applies”) (quoting Acme Circus, 711 F.2d at 1540).
2. Identification of Interested Sovereigns.
To discharge the analysis mandated by the Restatement (Second), we must first determine which sovereigns have interests in applying their laws to the present dispute. See Restatement (Second) § 145(2). *1569First, Florida has an interest in applying its laws because the appellant is a Florida resident. Id. § 145(2)(c). Second, Michigan has an interest in this proceeding because all three appellees have their principal place of business in that state. Id. § 145(2)(c).3 Michigan will also retain an interest if the conduct which caused the appellant’s wife’s injury occurred there. Restatement (Second) § 145(2)(b); see also supra § A (no finding as to which party’s conduct caused injury). Finally, Mexico has an interest by virtue of its being the place where the injury occurred and the place where the relationship between the parties is centered. Id. §§ 145(2)(a), 145(2)(d). Mexico might also retain an interest to the extent that the conduct which caused the injury occurred there. Id. § 145(2)(b). Section 145(2) therefore reveals that Florida, Michigan, and Mexico all have interests in applying their respective laws to the present dispute.
3. Evaluation of Competing Interests.
Having identified the three interested sovereigns, we must now determine which sovereign’s interest is the most “significant.” To discharge this task, we cannot simply add up the factors delineated in section 145(2) and then apply the law of the sovereign with the greatest numerical total. See Foster v. United States, 768 F.2d 1278, 1281 (11th Cir.1985) (noting that “it is not the state with greatest number of contacts but with the most significant contacts whose law will govern as to that particular issue”); R. Leflar, L. McDougal & R. Felix, American Conflicts Law 383 (4th ed. 1986) (cautioning that conflicts analysis must not “descend to a mere counting of factual contacts, to see which state has the most”). Rather, we must, as mandated by section 145(1), turn to the factors delineated in section 6 to determine which sovereign has the most significant contact. See O’Connor v. O’Connor, 201 Conn. 632, 519 A.2d 13, 23 (1986) (to “resolve standoff” between interested states, court refers to relevant factors set forth in section 6(2)).4
(a) Balance of Competing Policy Considerations under Sections 6(2)(b) and 6(2)(c).
The section 6(2) analysis turns in large part on the balance of competing interests contemplated by sections 6(2)(b) and 6(2)(c). To perform this analysis, the court must first identify the particular rule of law sought to be applied by each interested state. The court must then identify the purposes or policies which underlie each state’s rule of law. See Restatement (Second) § 6 comment e (noting that “[ejvery rule of law, whether embodied in a statute or in a common law rule, was designed to achieve one or more purposes”); see also id. § 145 comment e (stating that “the interest of a state in having its tort rule applied ... will depend on the purpose sought to be achieved by that rule”).
In the final step of the section 6(2)(b)-6(2)(c) analysis, the court must assess the degree to which the purposes underlying each rule would be furthered by *1570the rule’s application. See Restatement (Second) § 145 comment e (where more than one state has legitimate interest in application of its rule, court must determine whether “[the forum state’s] interest in the application of its rule outweighs the countervailing interest of [the other interested state]”). As a general proposition, “it is fitting that the state whose [policy] interests are most deeply affected should have its local law applied.” Restatement (Second) § 6 comment f (emphasis added); see also Foster, 768 F.2d at 1284 (court applies Illinois law where policy considerations which underlie that state’s rule will be more significantly furthered than policy considerations which underlie Florida’s rule); Scoles & Hay, Conflict of Laws 604 (1984). (court must ultimately “apply the rule of the state whose policy interests has the greater significance or whose policy interests is most appropriately furthered by the subordination of the policy of the other state”).5
With these principles in mind, we must first examine the interests held by Florida, the forum state. The relevant Florida rule of law permits certain survivors to recover compensatory and punitive damages for wrongful death. See Fla.Stat. Ann. §§ 768.16-.27 (West 1986). The purpose of this rule is to afford survivors a vehicle through which they can shift the burden of loss from themselves to the wrongdoer. See id. § 768.17 (describing statute’s remedial policy). In the present case, the Florida appellant seeks a forum in which he can sue the appellees for their allegedly defective automobile design. Clearly, then, the purpose of Florida’s wrongful death rule will be significantly furthered if Florida’s substantive law is applied to this case. Accordingly, we conclude that section 6(2)(b) militates “weightily” in favor of Florida law. See Restatement (Second) § 6 comment e (stating that “[i]f the purposes sought to be achieved by a local statute or common law rule would be furthered by its application to out-of-state facts, this is a weighty reason why such application should be made”).
Pursuant to section 6(2)(c), we must next examine the interests held by Michigan. One of Michigan’s rules of law provides that parties may recover compensatory damages in wrongful death actions. This provision is, however, qualified by the general limitation that plaintiffs who prevail in any Michigan lawsuits cannot recover punitive damages. See, e.g., Jackovich v. General Adjustment Bureau, Inc., 119 Mich. App. 221, 326 N.W.2d 458, 464 (1982) (Michigan does not permit award of damages “solely to punish or to make an example of a defendant because of the malice or recklessness with which he acted”) (quoting American Central Corp. v. Stevens Van Lines, Inc., 103 Mich.App. 507, 303 N.W.2d 234 (1981)). These rules reflect several policy considerations. First, Michigan, like Florida, wishes to afford wronged parties a vehicle through which they can seek compensation. Second, by permitting actions for wrongful death, Michigan wishes to regulate and deter dangerous conduct that occurs in the state. See Southerland & Waxman, Florida's Approach to Choice-of-Law Problems in Tort, 12 Fla.St.U.L. Rev. 447, 475 n. 123 (1984) (rules which regulate conduct “apply to all persons acting within the state”); see also Chicago Air Crash, 644 F.2d at 613 (where state is corporation’s principal place of business, state has interest in deterring corporation’s tortious conduct). Finally, Michigan’s punitive damage prohibition is informed by the economic desire to “encourage socially useful enterprise by relieving entrepreneurs from what the legislature regards as an *1571oppressive risk of liability.” B. Currie, Selected Essays on the Conflict of Laws 704 (1963). Michigan therefore has a strong interest in applying its rules to the present dispute: its first policy will be advanced because the appellant will be afforded a forum to litigate his claim; its third policy will be advanced because the appellant seeks a punitive damage award; and its second policy will be advanced if the Michigan appellees in fact formulated a defective automobile design.6
We turn finally to Mexico. The only rule sought to be applied by Mexico provides, as noted above, that litigants cannot maintain any actions for wrongful death.7 This wrongful death rule appears to express two policy considerations. First, the rule might reflect Mexico’s desire to reduce the number of cases filed in its local courts. In the case at bar, however, the appellant filed his action in Florida, not Mexico. Accordingly, any administrative purpose which underlies Mexico’s wrongful death rule would not be advanced by the application of Mexican law to the facts of the present case. See Restatement (Second) § 145 comment c (reason for abolishing cause of action for particular tort might be to “spare the local courts from the burden of having to hear such actions”).
Mexico’s wrongful death rule might also reflect an economic policy consideration. Mexico’s rule, as noted above, completely immunizes certain in-state activities from the chilling effect of adverse damage awards. Mexico thus might seek through its rule to “encourage socially useful enterprise” within the country’s borders. See supra § B(3)(a) (describing economic policy). The crucial question, then, is whether, on the facts of this particular case, Mexico’s economic policy will be advanced by the application of its wrongful death prohibition. See Currie, supra at 703 (where state adopts policy eliminating liability for wrongful death, court must ask: “In what circumstances will the state have an interest in applying that policy?”).
The Supreme Court of California addressed a similar question in Reich v. Purcell, 67 Cal.2d 551, 63 Cal.Rptr. 31, 432 P.2d 727 (1967) (Traynor, C.J.). The Reich dispute arose out of a car accident in Missouri. The complaint charged that the defendant, a California resident, had negligently operated his vehicle, thereby causing it to collide with the Ohio plaintiff’s vehicle. The plaintiff’s wife died in the crash. The Court had to determine whether damages should be assessed under Ohio law for the full amount of the plaintiff’s injuries or whether damages should, pursuant to Missouri’s wrongful death rule, be limited to $25,000.8
To determine whether to apply the law of Missouri or Ohio, the Reich Court carefully 'scrutinized the nature and the purpose of Missouri’s wrongful death rule. The Court first found that where Missouri residents were plaintiffs in wrongful death actions, *1572Missouri had an interest in applying its rule in order to “determin[e] the distribution of proceeds to the [specified] beneficiaries.” Reich, 63 Cal.Rptr. at 35, 432 P.2d at 731. The Court next found that where Missouri residents were joined as defendants in wrongful death actions, Missouri again had an interest in applying its rule so that it could shield its residents from “the imposition of excessive financial burdens.” Id. But where Missouri residents were not in any way involved in wrongful death actions, Missouri retained only a slight interest in applying its wrongful death rule. The Court summarized this reasoning in the following manner:
Missouri is concerned with conduct within her borders and as to such conduct she has the predominant interest of the states involved. Limitations of damages for wrongful death, however, have little or nothing to do with conduct. They are concerned not with how people should behave but with how survivors should be compensated. The state of the place of the wrong has little or no interest in such compensation when none of the parties reside there.
Id. 63 Cal.Rptr. at 34-35, 432 P.2d at 730-731 (emphasis added); accord O’Connor, 519 A.2d at 24 (despite fact that injury and wrongful conduct occurred there, Quebec, under Restatement (Second) test, had no interest in applying its insurance limitation rule to negligence action by Connecticut plaintiff against Connecticut defendant); Harris v. Berkowitz, 433 So.2d 613, 615 (Fla.Dist.Ct.App.1983) (“All parties to this [wrongful death] action are permanent residents of Florida. It is therefore impossible to ascertain any policy Maine might have in the application of its limitation on dam-ages_”). The Reich Court thus found that despite its being the place of the injury and the place of the wrongful conduct, Missouri had no real interest in applying its wrongful death rule to the dispute between the Ohio plaintiff and the California defendant. Accordingly, the Court held that the parties’ rights and liabilities were to be governed by Ohio law. Id. 63 Cal.Rptr. at 35, 432 P.2d at 731.9
With these principles in mind, we turn again to the facts of the present case. First, no Mexican plaintiffs are joined in this action. Mexico therefore has no interest in distributing estate proceeds or benefits to its residents. Second, and more importantly, no Mexican entities have been joined as defendants. This being the case, no “socially useful enterprise” undertaken by Mexican residents stands to be chilled by the spectre of a large, adverse damage award. The application of Mexico’s wrongful death rule thus will not significantly further the economic purposes which underlie that rule. Accordingly, we conclude pursuant to section 6(2)(c) that Mexico has only a slight interest in applying its wrongful death rule to the present case.
In making this determination, we acknowledge that although there are no Mexican residents joined to the present action, Mexico may well wish to encourage foreign corporations to bring their business to Mexico. To achieve this end, Mexico might wish to extend the economic benefits of its wrongful death rule not just to Mexican residents, but also to foreign corporations that are attempting to determine whether or not to do business in Mexico. See Cur-rie, supra at 704 (sovereign “quite possibly” retains interest in applying damage limitation rule to foreign corporations doing business in the state). But this “for*1573eign investment interest” — plausible though it may be — is not seriously threatened on the facts of the present case. To envision any interest-triggering harm to the Mexican sovereign, we will have to assume that there exists a causal link between the economic benefits of Mexico’s wrongful death rule and the corporate decision to do business there. More specifically, Mexico’s interest in attracting American investment is threatened only if we assume that once American tourists are permitted to maintain wrongful death actions for design-related accidents occurring in Mexico, American investors will, notwithstanding Mexico’s other economic advantages, withdraw their resources from the Mexican marketplace. There exists no evidence in the record to support these assumptions; without such evidence, we deem the assumptions too strained to merit serious weight under section 6(2)(c). We therefore reaffirm that the purposes underlying Mexico’s wrongful death rule will not be significantly advanced by the rule’s application to the present facts.
(b) Further Considerations under Section Six.
Having concluded that the balance contemplated by sections 6(2)(b) and 6(2)(c) tips away from the Mexican rule, we must now examine the other relevant provisions of section 6(2).10 Foremost among these is section 6(2)(a). See Restatement (Second) § 6 comment d (noting that “[p]robably the most important function of choice-of-law rules is to make the interstate and international systems work well”). Section 6(2)(a), as noted above, provides that the conflicts analysis must be guided partly by the needs of the interstate and international systems. Along these lines, the district court observed that the application of any law other than Mexico’s would, in the present case, work adverse effects on the international commercial system. See Order (M.D.Fla. 88-0937-Civ-T-13C) (June 5, 1989), at 11 (also noting that “[t]he stability of the interstate and international systems would be severely undermined if a state or nation succeeded in imposing its laws and its standards on all other states and nations”).
The foregoing assessment overstates the extent to which the present facts implicate international considerations. This case, as noted above, is essentially a domestic dispute. In it, a United States plaintiff sues three United States defendants in a United States court for the tortious acts committed by the United States defendants. The appellant’s claims do not in any way involve Mexican individuals, Mexican corporations, or conduct which occurred in Mexico. Beyond Mexico’s barely-implicated “foreign investment interest,” then, see supra § B(3)(b) (describing desire to attract foreign investment), this case has very little to do with relations between the United States and Mexico. Stated slightly differently, this is simply not an instance in which United States law is intrusively “exported” to control the rights and liabilities of a dispute that involves aliens. Compare with Boxer v. Gottlieb, 652 F.Supp. 1056, 1063 (S.D.N.Y.1987) (where French law precludes vicarious liability claim based on negligence, application of New York law to vicarious liability claim against French corporation would constitute an “improper intrusion ... into the laws of another jurisdiction”).11 Thus, while United States courts should certainly resolve conflicts *1574disputes with a respectful regard for the needs of the international community,12 such considerations are, at best, only peripherally implicated on the facts of the present case. Accordingly, we conclude that section 6(2)(a) does not militate significantly in favor of Mexican law.
We turn finally to the concerns which imbue section 6(2)(f) of the Restatement (Second). That section, as noted above, urges the application of the rule of law' which will foster “certainty, predictability and uniformity of result;” and it can, in the present case, be plausibly maintained that because the appellant’s collision occurred in Mexico, the application of Mexican law would best advance the purposes of section 6(2)(f). See Order (M.D.Fla. 88-0937-Civ-T-13C) (June 5, 1989), at 12.
We agree that section 6(2)(f)’s benefits militate in favor of the application of Mexican law; but we are reluctant to purchase these benefits “at too great a price.” Restatement (Second) § 6 comment i; see also id. (stating that “it is often more important that good rules be developed than that predictability and uniformity of result should be assured through continued adherence to existing rules”). Other courts have — albeit impliedly — evinced a similar reluctance. In In re Air Crash Disaster Near New Orleans, 789 F.2d 1092 (5th Cir.1986) (hereinafter, “New Orleans Air Crash ”), for example, several Uruguayan passengers were killed in an airplane accident in Louisiana. Their survivors filed a wrongful death action against the United States airline in the Eastern District of Louisiana. In the first two claims, two of the plaintiffs sued for the wrongful deaths of their parents; in the third and fourth claims, plaintiff Pampin sued for the deaths of his mother and sister; and in the fifth claim, Pampin sued for the death of his aunt. The issue was whether Uruguayan law or Louisiana law controlled the five claims.
Equitable considerations dominated the Fifth Circuit’s analysis. After concluding that the plaintiffs’ first four claims were controlled by Louisiana law,13 -the court had to determine which sovereign’s law controlled Pampin’s claim for the death of his aunt. The application of Louisiana law clearly would have fostered predictability and- uniformity: this selection would not only have employed the law of the state in which the injury occurred, but it would also have determined all five claims under the law of a single sovereign. Nevertheless, the court observed that because Louisiana did not recognize a cause of action for a nephew’s wrongful death claim, the application of Louisiana law would foreclose Pampin’s claim entirely. See New Orleans Air Crash, 789 F.2d at 1097 (stating that “Louisiana law provided no remedy [for a nephew’s wrongful death action]; the law of Uruguay did”). The court obviously deemed it more important to avoid this harsh result than to foster predictability: the court therefore held flatly that Uruguayan law would control Pampin’s claim for the death of his aunt. Id.
This reasoning applies with equal force to the facts of the present case. If the law of either Florida or Michigan is applied, the appellant will be permitted to seek some *1575type of remedy for the death of his wife. If, however, Mexican law is applied, the appellant’s claim will be completely foreclosed in both this country and Mexico. Compare with Boxer, 652 F.Supp. at 1064 (court notes that New York plaintiff is not completely barred from recovery and may, inconvenience notwithstanding, seek a remedy under French law); Avis Rent-a-Car Sys., 517 So.2d at 27 (plaintiff permitted to seek remedy in Cayman Island court under Cayman Island law). We believe that the equitable interest in avoiding Mexico’s complete prohibition is at least as important as the institutional interest in promoting predictability and uniformity. We therefore conclude that in this particular case, the section 6(2)(f) benefits do not, when balanced against the countervailing equitable considerations, lend significant weight to the application of Mexican law.14
C.

Conclusion.

We hold that on the particular facts of this case, Mexico’s relationship to the appellant’s wrongful death claim is less significant than either Florida’s relationship or Michigan’s. This holding rests on several findings. First, whereas the policy considerations which underlie Mexico’s wrongful death rule will be only slightly advanced by the rule’s present application, the considerations which underlie Florida’s or Michigan’s rule will be significantly advanced. The balance of competing policy interests contemplated by sections 6(2)(b) and 6(2)(c) thus tips decisively away from Mexican law. See supra § B(3)(a). Finally, the other relevant factors set forth in section 6(2) do not strongly favor Mexican law: this case only peripherally implicates relations between the United States and Mexico, and the “predictability benefits” yielded by the application of Mexican law do not, when viewed against the harsh backdrop of complete foreclosure, militate significantly in favor of the appellees’ position. See supra § B(3)(b).
We therefore vacate the district court’s conflict-of-laws order and remand this case for further proceedings. The court shall, upon remand, determine whether Florida or Michigan has the most significant relationship to appellant’s wrongful death claim. This determination shall be based on the principles articulated in the Restatement (Second); the determination shall not be based on the appellant’s “global contacts” theory. We affirm the district court’s disposition of the misleading advertising claim.

. As noted above, the appellant also asserted a claim for personal injuries flowing from the appellees' alleged misleading advertising in connection with the CJ-7 model vehicle. See Fla. Stat.Ann. § 817.41 (West 1977). The district court held that the statute applied to consumers deceived in the course of commercial transactions, not to personal injury plaintiffs. We affirm without opinion the district court’s decision to dismiss this claim, see 11th Cir.R. 36-1, and limit the following discussion to the wrongful death/conflict-of-laws issue.


. We note that both section 145's general rule and section 175's specific wrongful death rule refer the court to the principles delineated in section 6. See Restatement (Second) § 175 (court should apply law of state in which injury occurred “unless, with respect to the particular issue, some other state has a more significant relationship under the principles stated in § 6 to the occurrence and the parties”) (emphasis added).


. In In re Air Crash Disaster Near Chicago, 644 F.2d 594 (7th Cir.1981) (hereinafter, “Chicago Air Crash ”), the plaintiffs’ decedents were killed in an airplane crash. The plaintiffs alleged that one of the defendants, MDC Corporation, defectively designed and manufactured the airplane. MDC was a Maryland corporation. Id. at 604. MDC’s principal place of business was Missouri, id., but it assembled the airplane in another state. For two reasons, the Seventh Circuit held that Missouri, as MDC’s principal place of business, retained a strong interest in applying its law to the dispute. First, the court ruled that Missouri had an "obvious’’ interest in deterring the tortious conduct of its corporate residents, even where the conduct actually sued upon occurred in another state. Id. at 613. Second, the court stated that if Missouri was held not to have an interest in applying its law, then corporations could employ subterfuge to evade the substantive rules they find objectionable: the court feared that “[c]orporations ... would be encouraged to structure decisions so that no specific locus for a major decision could ever.be proved to have occurred in a ‘punitive [damage]’ state.” Id. at 614. This same reasoning demonstrates, in the present case, that Michigan cannot be excluded from the list of interested fora under section 145(2).


. O’Connor and the present case are controlled by section 6(2) because neither the Connecticut legislature nor the Florida legislature has, pursuant to section 6(7), issued a statutory directive to guide conflicts disputes.


. Of course, a court should never apply the law of a state if the policy considerations which underlie that state’s rule will not in any way be advanced by the rule’s application. See Foster, 768 F.2d at 1283 (state’s law should not be applied where application "advances no [underlying] policy”); O’Connor, 519 A.2d at 24 (Quebec law should not be applied where ”[t]he policies behind Quebec’s no-fault rule would not be furthered by application of Quebec law in the circumstances of the present case”); Scoles & Hay, supra at 603 (where "the policy underlying one of the potentially applicable rules calls for its application, while the application of the competing rule would not serve to further any policy underlying that rule,” court should apply rule of former state).


.In a conflict-of-laws inquiry, the fact that one state has the greatest interest in applying its punitive damage rule to a particular dispute does not necessarily mean that the same state will have the greatest interest in applying its compensatory damage rule. See Restatement (Second) § 145 comment d ("Each issue is to receive separate consideration if it is one which would be resolved differently under the local rule of two or more of the potentially interested states.”). Thus, in a comparison between Florida and Michigan, the question of which state retains the greatest interest in applying its punitive damage rule should be analyzed separately from the question of which state retains the greatest interest in applying its compensatory damage rule. See Emmart v. Piper Aircraft Corp., 659 F.Supp. 843, 846-47 (S.D.Fla.1987) (before analyzing punitive damage interests, court determines whether state of plaintiffs residence or state of one defendant's principal place of business has greatest interest in applying its compensatory damage rule).


. Mexico does not seek to apply a rule that deters tortious in-state conduct because, as noted above, conduct undertaken in Mexico forms no part of the appellant's action. Compare Avis Rent-a-Car Sys. v. Abrahantes, 517 So.2d 25, 26 (Fla.Dist.Ct.App.1987) (American plaintiff alleges that Cayman Island defendant negligently failed to maintain vehicle at Cayman rental outlet).


. The court discounted California’s interest, noting that "since California has no limitation of damages, it also has no interest in applying its law on behalf of the defendant.” Reich, 63 Cal.Rptr. at 34, 432 P.2d at 730 (emphasis added).


. The Reich holding thus turns on the important distinction between "conduct-regulation" rules and “loss-distribution” rules. This distinction holds that where a conflicts dispute implicates a state’s conduct-regulation rule (such as a rule of the road), a state’s interest will usually be triggered whenever the regulated conduct or the injury occurs in the state. See Southerland & Waxman, supra at 475 n. 123; see abo O’Connor, 519 A.2d at 23 (describing sovereign’s interest in applying law which ensures proper use of its highways). But where a conflicts dispute implicates a state’s loss-distribution rule (such as a limitation of damages), a state's interest is triggered not by the location of the injury/conduct but, rather, by the fact that the action joins the state's residents. See Southerland & Waxman, supra at 475 n. 123 & 477-78 (discussing Babcock v. Jackson, 12 N.Y.2d 473, 240 N.Y.S.2d 743, 191 N.E.2d 279 (1963)); see abo Currie, supra at 703 (where state seeks to apply wrongful death limitation rule, “the concern of the state is with the people involved rather than the scene of the activity") (emphasis added).


. Although the Restatement (Second) provides that a court should generally apply the law of the state with the greatest interest under sections 6(2)(b) and 6(2)(c), see supra § B(3)(a) (apply law of state "whose [policy] interests are most deeply affected”), the courts frequently consider section 6(2)’s other relevant factors in order to resolve conflicts disputes. See, e.g., Foster, 768 F.2d at 1282 (pursuant to section 6(2)(e), court examines "basic policies underlying the particular issue”).


. Indeed, the intrusiveness would fall entirely on Mexico’s side if her laws were deemed to control a dispute to which none of her residents was joined. Cf. Asahi Metal Indus. Co. v. Superior Court of Solano County, 480 U.S. 102, 113—16, 107 S.Ct. 1026, 1033-35, 94 L.Ed.2d 92 (1987) (extraterritorial assertion of California’s long-arm jurisdiction statute to control indemnity dispute between Japanese corporation and Taiwanese corporation would offend “traditional notions of fair play and substantial justice”) (citation omitted).


. The courts and commentators have, in other areas of the law, consistently emphasized the importance of international commercial considerations. See, e.g., Scherk v. Alberto-Culver Co., 417 U.S. 506, 516-17, 94 S.Ct. 2449, 2455-56, 41 L.Ed.2d 270 (1974) (refusal to enforce forum selection clause "would surely damage the fabric of international commerce and trade, and imperil the willingness and ability of businessmen to enter into international commercial agreements"); Maier, Extraterritorial Jurisdiction at a Crossroads: An Interaction Between Public and Private Law, 76 Am.J.Int’l Law 280, 303 (1982) (to determine whether extraterritorial assertion of in personam jurisdiction is "reasonable," court must account for the United States' overarching interest in "maintaining jurisdictional rules that will support, ease and encourage international economic and social intercourse").


. In that part of the analysis, the court emphasized not that the application of Louisiana law would "promote predictability" but, rather, that the Uruguayan plaintiffs stood to reap a greater monetary award under Louisiana law than under the law of their own country. See New Orleans Air Crash, 789 F.2d at 1097 (noting that “once it is determined that recovery under Louisiana law equals or exceeds that available under Uruguayan law, the interest of Uruguay recedes”).


. We reject summarily the contention that the appellees "justifiably expected” this case to be controlled by Mexican law. See Restatement (Second) § 6(2)(d). First, there exists no evidence in the record to support the contention that the appellees' officers in fact held this expectation. Second, on an objective level, we simply do not believe that domestic corporations can "justifiably” expect lawsuits based solely on their own conduct to be controlled by the law of the countries in which their affiliates happen to be located. Cf. Chicago Air Crash, 644 F.2d at 613 (failure to account for interest of state in which corporation has principal place of business on ground that corporation assembles product in different state would "gut the very concept of corporate accountability”).